Exhibit 10.33

 

LOGO [g115525doc2.jpg]

February 24, 2015

Sujay Kango

3549 Rosincress Drive

San Ramon, CA 94582

Dear Sujay,

On behalf of Infinity Pharmaceuticals, Inc. (the “Company”), I am pleased to
offer you the position of Executive Vice President and Chief Commercial Officer,
reporting to Adelene Perkins.

Effective Date: The effective date of your full-time employment with the Company
shall be Monday, March 30, 2015.

 

1. Salary: Your base salary will be $15,384.62 per biweekly pay period
(equivalent to $400,000.00 (USD) on an annualized basis). In addition, in
accordance with the Company’s regular compensation practices, you will receive,
approximately annually, a salary review, and the Company may adjust your salary
based on your performance, the Company’s performance, and/or such other factors
as may be determined at the sole discretion of the Company’s Board of Directors
or its designee.

 

2. Sign on Bonus: The Company will pay you a bonus of $150,000.00 minus all
applicable taxes on the date of the first paycheck following commencement of
your full-time employment. Should you terminate for cause or voluntarily within
24 months of your starting date after having received your bonus, the Company
reserves the right to seek repayment of all or a pro-rata portion of your bonus.

 

3. Contingent Compensation: In addition to your salary and benefits, you will be
eligible to participate in the Infinity Contingent Compensation program,
beginning in 2015. This program may result in a cash bonus, depending on your
and the Company’s achievements of goals and objectives, as well as overall
business conditions. For 2015, if applicable, the bonus may be funded on a range
of 30% to 60% of your base salary. The Contingent Compensation program is
administered by the Company’s Board of Directors in their sole discretion. For
those hired within the plan year, your cash bonus payment will be pro-rated
based on your hire date. In order to be eligible for any type of payment under
the program, you must be actively employed by the Company at the time the
payment is made.



--------------------------------------------------------------------------------

1/15/2015

Sujay Kango

   Page 2

 

4. Benefits: You may participate in any and all of the benefit programs that the
Company establishes and makes available to its employees from time to time,
provided you are eligible under (and subject to all provisions of) the plan
documents governing these programs.

 

5. Vacation: Upon your date of hire, you will start to accrue vacation time at a
rate of 15 days per year, which may be taken in accordance with Company policy;
15 paid holidays annually will be observed.

 

6. Equity Participation, Vesting of Stock: Subject to approval by the Company’s
Board of Directors, you will be granted a stock option exercisable for 200,000
shares of the Company’s Common Stock. A complete description of the terms and
conditions of the stock option award will be contained in the Infinity
Pharmaceuticals 2010 Stock Incentive Plan and the form of stock option agreement
to be entered into by you and the Company. The option will vest as to one fourth
(1/4) of the shares on the first anniversary of your commencement of full-time
employment with the Company and as to one forty-eighth (1/48) of the shares
monthly thereafter until all shares are vested, provided that you remain
employed by the Company. In addition, in accordance with the Company’s
compensation practices, you will receive, approximately annually, a merit stock
review which shall be based on your performance, the Company’s performance, and
other such factors as may be determined by the Company’s Board of Directors.

 

7. Employment At-Will: Your employment with the Company will be at-will, meaning
that you will not be obligated to remain employed by the Company for any
specified period of time and the Company will not be obligated to continue your
employment for any specific period. Both you and the Company may terminate the
employment relationship, with or without cause, at any time, with or without
notice. Similarly, nothing in this letter shall be construed as an agreement,
either express or implied, to pay you any compensation or grant you any benefit
beyond the end of your employment with the Company (except as described herein).

 

8. Proprietary Information, No Conflicts: As a condition of employment, you
agree to execute the Company’s standard form of Invention, Non-Disclosure, and
Non-Competition Agreement and to be bound by all of the provisions thereof. You
hereby represent that you are not presently bound by any employment agreement,
confidential or proprietary information agreement, or similar agreement with any
current or previous employer that would impose any restriction on your
acceptance of this offer or that would interfere with your ability to fulfill
the responsibilities of your position with the Company.



--------------------------------------------------------------------------------

1/15/2015

Sujay Kango

   Page 3

 

9. Employment Eligibility Verification: Please note that all persons employed in
the United States are required to complete an Employment Eligibility
Verification Form on the first day of employment and to submit an original
document or documents that establish identity and employment eligibility within
three business days of employment.

 

10. Successors and Assigns: This letter of offer will be binding upon and inure
to the benefit of the Company’s successors and assignees. In the event of a
merger or consolidation (whether or not the Company is the surviving or the
resulting corporation), the surviving or resulting corporation will be bound by
the obligations set forth in this letter offer.

 

11. Contingencies: This offer is expressly contingent upon the successful
completion of a pre-employment background, credit, and reference checks.

 

12. Relocation Expenses: Upon your acceptance of this offer, you are eligible
for reimbursement under our Homeowners Relocation Policy (in total not to exceed
$150,000) associated with your relocation. Should you voluntarily resign from
the Company within 24 months of your hire date, the Company reserves the right
to seek repayment of all reimbursed relocation expenses.

 

13. Temporary Housing: Infinity will pay the full costs for rent and utilities
for temporary housing for a maximum of six (6) consecutive months. This cost
will not be calculated in the $150,000 relocation dollar cap. Please refer to
our Homeowners Relocation Policy for specific temporary housing details.

Sujay, all of us here at Infinity are very enthusiastic about your commitment to
joining the Company and have the highest expectation of your future
contributions.

Please indicate your understanding and acceptance of the foregoing terms of your
employment by signing the enclosed copy of this letter and returning it to
Matthew Metivier no later than Monday, March 2, 2015. After that date, the offer
will expire.

Very truly yours,

 

LOGO [g115525adelene_sig.jpg]

Adelene Q. Perkins

Chair, President and Chief Executive Officer



--------------------------------------------------------------------------------

1/15/2015

Sujay Kango

   Page 4

 

The foregoing correctly sets forth the terms of my at-will employment by
Infinity Pharmaceuticals, Inc.

 

 /s/ Sujay Kango

    

3/3/2015

Sujay Kango

     Date